DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 9, 10, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanevsky et al. [US 7003123] in view of Joy et al [US 20130298063].
As to claim 1 is rejected using the same prior arts and reasoning as to that of claim 10; wherein the mobile device is the headset 10, [fig. 1] of Kanevsky.

As to claim 9. is rejected using the same prior arts and reasoning as to that of claim 18.

As to claim 10. Kanevsky discloses An apparatus comprising: 
a speaker, [fig. 1, col. 2, line 23] speaker earpiece 102; and 
a processor, [fig. 2] active volume controller 206 configured to: 
estimate a hearing ability associated with a user, [col. 3, lines 1-2], based on user-specific criteria, wherein the user-specific criteria comprise at least one of an age or a gender of the user, [col. 3, lines 5-9]; 
identify a predefined volume level based on the estimated hearing ability associated with the user, [col. 3, lines 5-9]; 
set an output volume level at a volume level that corresponds to the predefined volume level, [col. 2, lines 60-67; col. 3, lines 40-50]; 
communicate, via an audible alert on the speaker, to the user at the output volume level, [col. 3, lines 27-29, lines 48-50] audio level of the incoming audio signal is adjusted and output.
Kanevsky fails to disclose that the communication is a diabetes-related alert; and increase the output volume level in response to a failure to receive a user acknowledgement of the diabetes-related alert after a predefined period of time.
Joy teaches a diabetes management system wherein the system outputs diabetes related alert, [0051], in the form of a sound, [0052]; wherein the system increases the sound volume if no acknowledgment is received, [0051].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Kanevsky with that of Joy so that the system can make sure the user is aware of the alert.

As to claim 18. Kanevsky fails to disclose The apparatus of claim 10, wherein the processor is further configured to perform the following limitations. However, Joy teaches a diabetes management system wherein the system is configured to: 
communicate the diabetes-related alert to an external source in response to the processor failing to receive a user acknowledgement of the diabetes-related alert and the volume level being increased to a predefined maximum volume level, wherein the diabetes-related alert is communicated to the external source in a message, [0051] when there is no acknowledgement received from the user, the user communicates with an emergency contact, wherein [0052] the alarm is delivered with increased volume before acknowledgement, configured to: 
cause an external speaker device to audibly communicate the diabetes-related alert to an occupant of a space, [0053]; 
cause a mobile device to audibly communicate or visually communicate the diabetes-related alert, [0053]; or 
cause a home automation system to communicate the diabetes-related alert to the occupant of the space, [0053].

As to claim 19. Kanevsky discloses A system comprising: 
a first device configured to communicate data associated with a user, [fig. 1]audio source 106; and 
a second device, [fig. 1]headset 10 configured to: 
receive the data the user, [fig. 6, col. 4, lines 26-32] receive audio signal; 
detect, based on the data associated with the user, a triggering event for communicating alert to the user, [fig. 6] step 610; 
wherein the rest of the limitations are rejected using the same prior arts and reasoning as to that of claim 10.

Claim(s) 2, 11, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanevsky in view of Joy as applied to claim 10 above, further in view of Johnson et al. [US 20110201911].
As to claim 11. the combination of Kanevsky and Joy fails to disclose The apparatus of claim 10, wherein the processor being configured to increase the output volume level further comprises the processor being configured to: increase the output volume level of the diabetes-related alert by a just noticeable difference (JND) (Note: the term just noticeable difference JND is interpreted to have the same scope as provided in [0063] of the originally filed specification in the published application) volume increase adjustment.
Johnson teaches a receiver for analyzing and outputting sensor data wherein the sensor data can be a user’s glucose level that can be output until the user acknowledges the alert, [0107]; wherein the system increases the volume level by a predetermined amount to become progressively louder starting at 50% of the maximum up to 100% of the maximum possible volume, [0124].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Kanevsky and Joy with that of Johnson so that the system can make sure the user hears the alert.

As to claims 2, 20. are rejected using the same prior arts and reasoning as to that of claim 11.

Claim(s) 3, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanevsky in view of Joy as applied to claim 10 above, further in view of Davis et al. [US 20170311904].
As to claim 12. the combination of Kanevsky and Joy fails to disclose The apparatus of claim 10, wherein the processor being configured to set the output volume level further comprises the processor being configured to:
identify a volume level of ambient noise in a user environment associated with the user; and 
set the output volume level at a volume level that is greater than the volume level of the ambient noise in response to the volume level of the ambient noise in the user environment exceeding the predefined volume level that is based on the estimated hearing ability associated with the user.
Davis teaches a system and method for providing alert related to a diabetes state, [fig. 2]; wherein the system senses ambient noise level and increase the alert volume to a predetermined level that would achieve a desired signal to noise ratio, [0192].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Kanevsky and Joy with that of Davis so that the alert can be distinguishable from the ambient noise.

As to claim 3. is rejected using the same prior arts and reasoning as to that of claim 12.

Claim(s) 4, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanevsky in view of Joy as applied to claim 10 above, further in view of Ishido et al. [US 20170344651].
As to claim 13. Kanevsky discloses The apparatus of claim 10, wherein the audible alert is a first audible alert, wherein the user- specific criteria comprises the age of the user, [col. 3, lines 5-9], and 
The combination of Kanevsky and Joy fails to disclose the processor being further configured to perform the following steps. However, Ishido teaches an apparatus configured to determine use’s hearing ability based on age, [0039] and: 
update the age of the user after a period time, [0039] when the age increases from 60, system changes volume setting; 
update the estimate of the hearing ability associated with the user based on the updated age of the user, [0039] when the age increases from 60, system changes volume setting; 
identify the predefined volume level based on the updated estimate of the hearing ability associated with the user, [0039] when the age increases from 60, system changes volume setting; 
set the output volume level at the volume level that corresponds to the predefined volume level, [0039] when the age increases from 60, system changes volume setting; and 
communicate, via a second audible alert on the speaker, the diabetes-related alert to the user at the output volume level, [0039] when the age increases from 60, system changes volume setting.
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Kanevsky and Joy with that of Ishido so that the system can accept the user age once and update the user’s age accordingly through time to update the volume settings as intended for the updated age.

As to claim 4. is rejected using the same prior arts and reasoning as to that of claim 13.

Claim(s) 6, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanevsky in view of Joy as applied to claim 10 above, further in view of Turner et al. [US 20190231233].
As to claim 15. Kanevsky discloses The apparatus of claim 10 wherein the audible alert is a first audible alert, [col. 2, lines 21-29]. The combination of Kanevsky and Joy fails to disclose the processor being further configured to perform the following limitations. However, Turner a hearing test and modification of audio signals: 
test the predefined volume level that is based on the estimated hearing ability associated with the user, [0185], wherein the processor is configured to test the predefined volume level by being configured to, [fig. 12]: 
communicate a second audible alert at the predefined volume level, [0181]; 
after failing to receive a response to the second audible alert from the user, increase a volume level of the second audible alert from the predefined volume level, [0185] increase volume in response to a null response; 
after receiving the response to the second audible alert from the user, decrease the volume level of the second audible alert from the predefined volume level, [0185] decrease volume in response to a positive response; and 
modify the output volume level at which the diabetes-related alert is provided based on results of the testing of the predefined volume level, [0187].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Kanevsky and Joy with that of Turner so that the system can have an accurate volume level for the user.

As to claim 6. is rejected using the same prior arts and reasoning as to that of claim 15.

Claim(s) 7, 8, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanevsky in view of Joy as applied to claim 10 above, further in view of Jung et al. [US 2012014613].
As to claim 16. the combination of Kanevsky and Joy fail to disclose The apparatus of claim 10, the processor being further configured to perform the following steps. However, Jung teaches a system that uses an image of a user configured to: 
identify at least one image of the user, [0209, 0277] use an image as a biometric identifier of a user; 
compare portions of the at least one image of the user to portions of predefined images of other people of a predefined age or gender, [0284]; and 
set the at least one of the age or the gender of the user in response to a threshold level of similar features being detected between the at least one image of the user and the images of the other people having the predefined age or gender, [0284].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Kanevsky and Joy with that of Jung so that the system can take an image of the person for both identification and determining the user’s age to avoid prompting the user to enter their age.

As to claim 17. the combination of Kanevsky and Joy fail to disclose The apparatus of claim 10, wherein the processor is configured to perform the following steps. However, Jung teaches a system that uses an image of a user configured to identify the at least one image of the user from a plurality of images based on metadata that indicates the at least one image includes the user, [0209, 0277] use an image as a biometric identifier of a user with or without the claimed metadata.
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Kanevsky and Joy with that of Jung so that the system can take an image of the person from social media for both identification and determining the user’s age to avoid prompting the user to enter their age or take a picture.

As to claim 7. is rejected using the same prior arts and reasoning as to that of claim 16.

As to claim 8. is rejected using the same prior arts and reasoning as to that of claim 17.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11087599. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of claim 1 of the pending application are claimed in claim 1 of the patent.

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11087599. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of claim 1 of the pending application are claimed in claim 11 of the patent.

Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11087599. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of claim 3 of the pending application are claimed in claim 1 of the patent.


Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11087599. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of claim 7 of the pending application are claimed in claim 5 of the patent.

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11087599. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of claim 9 of the pending application are claimed in claim 8 of the patent.

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 11087599. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of claim 10 of the pending application are claimed in claim 12 of the patent.

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 11087599. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of the claim of the pending application are claimed in corresponding of the patent.

Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 11087599. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of the claim of the pending application are claimed in corresponding of the patent.

Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11087599. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of the claim of the pending application are claimed in corresponding of the patent.

Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 11087599. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of the claim of the pending application are claimed in corresponding of the patent.

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 11087599. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of the claim of the pending application are claimed in corresponding of the patent.

Allowable Subject Matter
Claims 5, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM HAILE whose telephone number is (571)272-2080. The examiner can normally be reached 7:00 AM - 5:30 PM Mon. - Thur..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benyam Haile/Primary Examiner, Art Unit 2688